Dissenting Opinion.
Elliott, J.
I think that James I. Rooker acquired by his purchase of the Voss lien a right paramount to that of the appellee.
It is certain that the lien of Voss was, in his hands, paramount to any claim of appellee’s intestate. This is settled. Vert v. Voss, 74 Ind. 565; Zook v. Clemmer, 44 Ind. 15.
It is rudimental that an assignee is clothed with the rights' of his assignor, unless he has done some act or assumed some position precluding him from taking all that his assignor can transfer. I can see no reason why James I. Rooker should not enjoy the benefit of the right bought by him of Voss.
The deed which Rooker accepted did not preclude him from buying the Voss lien. One who accepts a deed stipulating that the land is taken subject to encumbrance neither binds himself nor the land. The effect, and the only effect, of such a provision is to exclude the encumbrance from the covenant of warranty, and to. preclude the grantee from using them to the injury of the grantor. Neither Vert nor the grantors in the deed to James I. Rooker acquired any other right under its provision than that of immunity from liability on the war*259ranty, except that the grantors acquired a right to prevent their grantee from enforcing the encumbrances against them.
The right, then, to subordinate the lien of Eooker to the claim of Vert can not be rested upon the deed. There is nothing in the deed transforming the lien from a superior into an inferior one.
The parol contract set forth in the special finding, as I read it, is that the entire consideration which James I. Eooker agreed to pay for the laud was the discharge of the Voss lien. Not only so, but, by the express terms of the same contract, it was stipulated that he should not pay the claim of Vert. Can the grantors coerce, by direction or indirection, the performance of a thing they have agreed shall not be performed ? Can they, in the face of this agreement, assert a right to-compel their grantee to satisfy the Vert claim? If they can, then they are allowed to trample upon their own contract, and this can not be permitted without subverting plainest principles. If the grantors, the principals of Vert, had no right to enforce payment, then their surety can not, by his mere relationship, acquire a right to do what they could not.
It must not be forgotten that the Voss lien was a paramount-one, and that James I. Rooker is not seeking to change its character, nor to alter the position occupied by the parties when he made his contract. On the contrary, it is claimed by his adversary, that, by mere force of the deed and the parol contract, Voss’ lien was, the moment James I. Rooker bought it, wholly extinguished. This, it seems to me, can not be a just conclusion.
But the ease is infinitely stronger when it is considered that Vert, tacitly at-least, assented to the agreement excluding his claim from Eooker’s liability, and carrying it out of the consideration which the former had agreed to pay for the land. Has Vert’s representative any right to make Eooker pay more than he agreed to do for the land?
This is the effect of his demand; for, if it be sustained, Eooker must pay several thousand dollars more than the agree*260ment, to which Vert assented, provided he should pay, or else lose the property. Was there not “a standing by "which estops Vert’s administrator from adding such a sum to that which he knew Rooker had agreed to pay as the price of the land ? It is the natural, reasonable and legal implication that Rooker and his grantors, and Vert, too, understood that the land should not cost the former more than the Voss lien. If this be so, then upon what principle of law, equity or ethics, can Vert’s representative be allowed to compel him to pay a much greater consideration? It is not an answer to say that the agreement did not make Rooker personally liable for the Vert claim, but left the land bound; for the just construction of the agreement is that the land should cost him no more than the amount of the Voss lien. If Vert’s had been, at the time of the contract, the prior lien, there would be then plausibility in this argument; but it was not. Has he a right to now make his lien better than it was after having agreed that his claim should not be included in the consideration which Rooker undertook to pay, and thus increase the cost of the property in a large sum ? Can he, after his agreement, after his standing by, assert not only a lien, but a stronger one, against a purchaser who bought upon the faith that the land should cost him the Voss claim and nothing more?
There was nothing in Rooker’s position, so far as Vert is concerned, which prevented him from buying the Voss lien. A stipulation in a deed that it is subject to mortgage and judgment liens does not prevent the grantee from buying in a mortgage or judgment for the protection of his title. Strong v. Converse, 8 Allen, 557; Brown v. Lapham, 3 Cush. 551; Popkin v. Bumstead, 8 Mass. 491 (5 Am. Dec. 113); Savage v. Hall, 12 Gray, 363; Sargeant v. Fuller, 105 Mass. 119; Fowler v. Fay, 62 Ill. 375. If it is the intention of the parties to keep an encumbrance alive, and if equity will be done by keeping it on foot, merger will not be allowed to take place. Howe v. Woodruff, 12 Ind. 214; Troost v. Davis, 31 Ind. 34; Sidener v. Pavey, 77 Ind. 241. So far does this rule extend *261that even the mortgagor may buy in the mortgage, and after-wards enforce it. Smith v. Ostermeyer, 68 Ind. 432.
For the reasons suggested, but not argued, I am constrained to dissent from the prevailing opinion.